Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Naber on 12/20/21.
The application has been amended as follows: 

In the specifications:

[0052] 	At its outer side, the pull link 49 carries a journal-like guiding element 54, which is guided in a guiding track or slotted track 56, which is arranged on the inner side of the locking support 22 and is arranged on an insert 55 of the locking support 22. The insert 55 is exchangeable, allowing the guiding track 56 to be adjusted to different top systems in a modular manner. It defines upper and lower moving-curve limits. In other words, locking support 22, as shown in part in Fiqs. 14 and 15, has a slotted/guiding track 56 which limits and defines the travel path and position of guiding element 54 (54i) along its travel 53 between a released position Note that 54i shows a superimposed representation of element 54 at its opposing extent of travel along the travel path 53. Thus, as shown in Fiqs. 14 and 15, the pivot position of locking hook 28, shown at hinge point 52, is also defined by the position of guiding element 54 within 
the travel path 53 of guiding track 56. 
____________________________________________________________

In the claims:

1. (Currently amended) A locking device for use with a top of a convertible vehicle, the locking device comprising: 
a locking support, 
a locking hook, wherein the locking hook can be shifted in a translational and rotational manner relative to the locking support so as to be displaced between a release position and a locked position by a driving mechanism for the locking hook, the driving mechanism comprising a driving motor and driving a slide movable on the locking support, 

wherein the locking support has an insert having a guiding track for a guiding element which is arranged on the pull-link arrangement or on the locking hook, and 
wherein the guiding track is configured such that it defines a travel path of the guiding element within the guid[e]ing track and the guiding track is configured such that it defines a pivot position of the pivoting movement of the locking hook with respect to the locking support, wherein the pivot position of locking hook is defined by the position of the guiding element within the travel path of guiding track.  

5.	 A locking device for use with a top of a convertible vehicle, the locking device comprising: Page 2 of 13U.S. Application No.: 15/944,292Attorney Docket No.: 21037-142933-US Customer No. 42798 
a locking support, 
a locking hook, wherein the locking hook can be shifted in a translational and rotational manner relative to the locking support so as to be displaced between a release position and a locked position by a driving 
wherein the slide is connected to a driving section of the locking hook via a pull-link arrangement in such a manner that the locking hook under-goes a pivoting movement when the slide is moved, and 
wherein the locking support has an insert having a guiding track for a guiding element which is arranged on the pull-link arrangement or on the locking hook, and 
wherein the guiding track is configured such that it defines a travel path of the guiding element within guid[e]ing track and the guiding track is configured such that it defines a pivot position of the pivoting movement of the locking hook with respect to the locking support, wherein the pivot position of locking hook is defined by the position of the guiding element within the travel path of guiding track.  
wherein the insert comprises restraining means that retain it inside the locking support, and 
wherein each restraining means is formed by a spring element that is formed integrally on an upper boundary surface or on a lower boundary surface of the insert.  


a locking support, 
a locking hook, wherein the locking hook can be shifted in a translational and rotational manner relative to the locking support so as to be displaced between a release position and a locked position by a driving mechanism for the locking hook, the driving mechanism comprising a driving motor and driving a slide movable on the locking support, 
wherein the slide is connected to a driving section of the locking hook via a pull-link arrangement in such a manner that the locking hook under-goes a pivoting movement when the slide is moved, 
wherein the locking support has an insert having a guiding track for a guiding element which is arranged on the pull-link arrangement or on the locking hook, 
wherein the guiding track is configured such that it defines a travel path of the guiding element within guid[e]ing track and the guiding track is configured such that it defines a pivot position of the pivoting movement of the locking hook with respect to the locking support, wherein the pivot position of locking hook is defined by the position of the guiding element within the travel path of guiding track.  

wherein the pull-link arrangement is hinged to the driving slide.  

16. 	A locking device for use with a top of a convertible vehicle, the locking device comprising: 
a locking support, 
a locking hook, wherein the locking hook can be shifted in a translational and rotational manner relative to the locking support so as to be displaced between a release position and a locked position by a driving mechanism for the locking hook, the driving mechanism comprising a driving motor and driving a slide movable on the locking support, 
wherein the slide is connected to a driving section of the locking hook via a pull-link arrangement in such a manner that the locking hook under-goes a pivoting movement when the slide is moved, 
wherein the locking support has an insert having a guiding track for a guiding element which is arranged on the pull-link arrangement or on the locking hook, 
is configured such that it defines a travel path of the guiding element within guid[e]ing track and the guiding track is configured such that it defines a pivot position of the pivoting movement of the locking hook with respect to the locking support, wherein the pivot position of locking hook is defined by the position of the guiding element within the travel path of guiding track, wherein the guiding element is configured to be on an outer side of the pull-link arrangement, and 
wherein the guiding element has an axis configured to be parallel to a pivot axis of the locking hook on the pull-link arrangement.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A WILLIAMS/Primary Examiner, Art Unit 3675